Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claim
Claims 1-6 and 8-21 were previously pending and subject to a non-final office action mailed on March 26, 2021. Claims 1, 12 and 14 are amended, claims 2-6, 8-11, 13 and 15-21 are left as previously presented, and claim 7 is canceled. Claims 1-6 and 8-21 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed June 21, 2021 with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 1-6 and 8-21 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Heinla et al (U.S. Patent Application Publication No. 2018/0232839), Corder et al (U.S. Patent Application Publication No. 2014/0330603), Kashi et al (U.S. Patent Application Publication No. 2016/0300187), Robinson (U.S. Patent Application Publication No. 2018/0060800), Heinla (U.S. Patent Application Publication No. 2019/0287051), Theobald (U.S. Patent No. 9,489,490), Wilkinson et al (U.S. Patent Application Publication No. 2018/0246526), Obrien V et al (U.S. Patent 
The next closest prior art is “Vehicle Routing Problems for Drone Delivery” Published by IEEE in 2016 discloses a method of delivering packages using drones. 
The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claims 1-6 and 8-21.
“receiving an instruction to deliver a first set of goods to a user; in response to receiving the instruction, navigating the delivery robot to a location associated with the user, the location comprising a walkway, the walkway defining a centerline arranged equidistant between an inner edge and an outer edge of the walkway, wherein, while navigating the delivery robot to the location: the first subcompartment contains the first set of goods; and the second subcompartment contains a second set of goods; in response to receiving the instruction, authenticating the user; determining a parking position on the walkway and an orientation of the compartment when the delivery robot is parked based on presence and/or nature of one or more obstacles adjacent to one of the inner edge or the outer edge of the walkway; at the location, with the delivery robot parked at the determined parking position and the compartment at said orientation”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628